           Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America,

           -   v. -

 Robert Hadden,
                          Defendant.               20 Cr. 468 (RMB)



                      DECLARATION OF DEIRDRE VON DORNUM

I, Deirdre D. von Dornum, hereby declare under penalty of perjury that the following is true and

correct:

   1. I am an attorney admitted in the State of New York and before this Court, and I am the

       Attorney-in-Charge of the Federal Defenders of New York, counsel for Robert Hadden in

       the above captioned case.

   2. I submit this declaration in support of the defendant’s pre-trial motions.

   3. Attached hereto as Exhibit 1 is a true and correct copy of an article, “Exclusive: New

       Evidence Shows a Patient Warned Columbia University About OB-GYN's Alleged

       Sexual Assault Decades Ago,” published by CNN, 02/28/20,

       https://www.cnn.com/2020/02/28/politics/columbia-sexual-assault-letter-warning-

       invs/index.html;

   4. Attached hereto as Exhibit 2 is a true and correct copy of Tr. of Remote Telephone Conf.

       09/17/20, published at ECF No. 9;

   5. Attached hereto as Exhibit 3 is a true and correct copy of an article, “A Doctor
    Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 2 of 13




   Admitted to Sexually Abusing Patients and Then Walked Free,” published by Buzzfeed

   News on 06/05/18, https://www.buzzfeednews.com/article/albertsamaha/robert-hadden-

   doctor-sexual-abuse-cy-vance;

6. Attached hereto as Exhibit 4 is a true and correct copy of Indictment, People v.

   Hadden, Indictment No. 2044/2014, published at ECF No. 20;

7. Attached hereto as Exhibit 5 is a true and correct copy of Plea Agreement, People v.

   Hadden, Indictment No. 2044/2014, published at ECF No. 17;

8. Attached hereto as Exhibit 6 is a true and correct copy of Plea Tr. 5:23-10:11, People

   v. Hadden, Indictment No. 2044/2014, ECF No. 16, dated 02/32/16;

9. Attached hereto as Exhibit 7 is a true and correct copy of Affirm in Supp. of People’s

   Application for Order Permitting Admis. Evid. Prior Bad Acts and Uncharged Crimes of

   the Def., People v. Hadden, Indictment No. 2044/2014 (N.Y. Sup. Ct., Feb. 2, 2015);

10. Attached hereto as Exhibit 8 is a true and correct copy of Sent’g Tr. 7:22-8:10,

   10:14-15, People v. Hadden, Indictment No. 2044/2014, ECF No. 18, on 03/29/16;

11. Attached hereto as Exhibit 9 is a true and correct copy of Letter from Katherine

   Hawkins, Bd. for Pro. Med. Conduct, to Robert A. Hadden, on 02/26/16,

   https://apps.health.ny.gov/pubdoh/professionals/doctors/conduct/factions/FileDownloadA

   ction.action?finalActionId=9851&fileName=BRD+184487.pdf&fileSeqNum=1;

12. Attached hereto as Exhibit 10 is a true and correct copy of an article, “ This

   Gynecologist Abused Patients for Two Decades — & He Avoided Jail Time Until Now,”

   published by Refinery29 on 09/18/20, https://www.refinery29.com/en-

   us/2020/09/10035570/dr-robert-hadden-sexual-abuse-gynecologist-history-jail-time;

13. Attached hereto as Exhibit 11 is a true and correct copy of an article, “19 Women
    Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 3 of 13




   Accused a Gynecologist of Abuse. Why Didn’t He Go to Prison?” published by N.Y.

   Times on 10/22/19, https://www.nytimes.com/2019/10/22/nyregion/robert-hadden-

   gynecologist-sexual-abuse.html;

14. Attached hereto as Exhibit 12 is a true and correct copy of an article, “Exclusive:

   Evelyn Yang Reveals She Was Sexually Assaulted by Her OB-GYN While Pregnant”,

   published by CNN on 01/17/20, https://www.cnn.com/2020/01/16/politics/evelyn-yang-

   interview-assault/index.html;

15. Attached hereto as Exhibit 13 is a true and correct copy of an article, “Evelyn Yang,

   Wife of Andrew Yang, Says She Was Assaulted by Her Gynecologist,” published by

   N.Y. Times on 01/16/20, https://www.nytimes.com/2020/01/16/us/andrew-evelyn-yang-

   dr-robert-hadden.html;

16. Attached hereto as Exhibit 14 is a true and correct copy of an article “Manhattan

   DA’s Office Investigating New Assault Allegations Against Former Columbia OB-

   GYN,” published by CNN on 02/21/2020,

   https://www.cnn.com/2020/02/21/politics/hadden-columbia-investigation-

   invs/index.html;

17. Attached hereto as Exhibit 15 is a true and correct copy of an article, “Gynecologist

   Spared Prison in ’16 Sex-Crime Plea Faces New Inquiry,” published by N.Y. Times on

   02/20/20 https://www.nytimes.com/2020/02/20/nyregion/robert-hadden-

   investigation.html;

18. Attached hereto as Exhibit 16 is a true and correct copy of federal Indictment, ECF

   No. 1;
    Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 4 of 13




19. Attached hereto as Exhibit 17 is a true and correct copy of Tr. of Remote Presentment

   held on 09/09/20;

20. Attached hereto as Exhibit 18 is a true and correct copy of an article, “NY Doctor

   Charged in Serial Sexual Assaults on Patients,” published by Wash. Post on 09/09/20,

   https://www.washingtonpost.com/national/ny-doctor-charged-in-serial-sexual-assaults-

   on-patients/2020/09/09/e5752158-f2ab-11ea-8025-5d3489768ac8_story.html;

21. Attached hereto as Exhibit 19 is a true and correct copy of a tweet published by

   Evelyn Yang (@EvelynYang) on 09/09/20,

   https://twitter.com/EvelynYang/status/1303736907206135820;

22. Attached hereto as Exhibit 20 is a true and correct copy of an article “Evelyn Yang

   Shares Her Story of Childhood Sexual Abuse: ‘We Need to Be Normalizing These

   Conversations,’” published by People on 04/06/2021;

23. Attached hereto as Exhibit 21 is a true and correct copy of a tweet published by

   Andrew Yang (@AndrewYang on 04/05/21,

   https://twitter.com/AndrewYang/status/1379157902133501954;

24. Attached hereto as Exhibit 22 is a true and correct copy of an article, “175 Patients of

   Former Gynecologist Have Signed on to Lawsuit Against Columbia University, Attorney

   Says,” published by CBS News, on 03/30/21, https://www.cbsnews.com/news/attorney-

   says-175-patients-of-former-gynecologist-have-signed-on-to-lawsuit-against-columbia-

   university/;

25. Attached hereto as Exhibit 23 is a true and correct copy of the website of The

   DiPietro Law Firm, last visited 06/16/21, www.atdlaw.com;

26. Attached hereto as Exhibit 24 is a true and correct copy of a promotional video,
    Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 5 of 13




   “Abused by Dr. Robert Hadden? - Columbia University Scandal,” published on YouTube

   on 09/22/20, https://www.youtube.com/watch?v=LKHyhXhFDi0/;

27. Attached hereto as Exhibit 25 is a true and correct copy of an article, “New York

   Gynecologist Indicted on Federal Charges of Sexually Assaulting Patients,” published by

   Wash. Post on 09/09/20, https://www.washingtonpost.com/nation/2020/09/09/robert-

   hadden-sexual-assault-indictment/;

28. Attached hereto as Exhibit 26 is a true and correct copy of an article, “Sex Crime

   Accountability Group Names Three Top Candidates for Manhattan DA,” published by

   Politico on 04/14/21, https://www.politico.com/states/new-

   york/albany/story/2021/03/14/sex-crime-accountability-group-names-three-top-

   candidates-for-manhattan-da-1368246;

29. Attached hereto as Exhibit 27 is a true and correct copy of an article, “‘The Most

   Good for the Most People’: Leading Sex Crimes Justice Advocate backs Bragg for DA”,

   published by Politico on 05/03/21, https://www.politico.com/states/new-york/city-

   hall/story/2021/05/03/the-most-good-for-the-most-people-leading-sex-crimes-justice-

   advocate-backs-bragg-for-da-1379688;

30. Attached hereto as Exhibit 28 is a true and correct copy of an article, “NYC Council

   Passes Bill to Allow for Striking Deviant Doctors from Birth Certificates,” published by

   N.Y. Daily News on 04/28/19, https://www.nydailynews.com/news/politics/ny-pol-city-

   council-robert-hadden-birth-certificate-doctors-20190328-v6unj6tzyjfatconfeoqkpnehi-

   story.html;

31. Attached hereto as Exhibit 29 is a true and correct copy of an article “NYC Women
    Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 6 of 13




   Are Getting Pervy Doctors’ Names Deleted from Birth Certificates,” published by Daily

   Beast on 01/16/20, https://www.thedailybeast.com/nyc-women-are-getting-pervy-

   doctors-names-deleted-from-birth-certificates;

32. Attached hereto as Exhibit 30 is a true and correct copy of an article “New York Bill

   Would Give Adult Sexual Abuse Survivors Their Day in Court,” published by WSKG on

   05/12/21, https://wskg.org/news/new-york-bill-would-give-adult-sexual-abuse-survivors-

   their-day-in-court/;

33. Attached hereto as Exhibit 31 is a true and correct copy of an article “Cuomo

   Accuser Boylan, Other Survivors Back Bill to Take Alleged Abusers to Court,” published

   by WSKG on 03/26/21, https://wskg.org/news/cuomo-accuser-boylan-other-survivors-

   back-bill-to-take-alleged-abusers-to-court/;

34. Attached hereto as Exhibit 32 is a true and correct copy of a news clip, “Sex abuse

   survivors speak out to support Adult Survivors Act,” published by PIX11 on 06/07/21,

   https://www.youtube.com/watch?v=It8BmVK6awE;

35. Attached hereto as Exhibit 33 is a true and correct copy of an article, “Donation to

   Cy Vance Jr. During Sex Assault Case Raises ‘Yet Another Alarm Bell,” published by

   CBS News on 10/20/17, https://www.cbsnews.com/news/cy-vance-jr-donation-during-

   sex-assault-case-raises-yet-another-alarm-bell/;

36. Attached hereto as Exhibit 34 is a true and correct copy of an article, “My Abuser’s

   Name Is on My Daughters’ Birth Certificates & I Won't Rest Until It's Removed,”

   published by Bustle on 11/29/18 https://www.bustle.com/p/my-abusers-name-is-on-my-

   daughters-birth-certificates-i-wont-rest-until-its-removed-12605285;

37. Attached hereto as Exhibit 35 is a true and correct copy of a website page, “A Plan to
    Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 7 of 13




   Create a High Quality, Victim Centered, Dedicated Sex Crimes Unit to Get Justice for

   Brave Survivors”, https://www.alvinbragg.com/justice-for-survivors;

38. Attached hereto as Exhibit 36 is a true and correct copy of an article, “UES

   Gynecologist Accused of Sexually Abusing Pregnant Patients,” published by Gothamist

   on 06/19/14, https://gothamist.com/news/ues-gynecologist-accused-of-sexually-abusing-

   pregnant-patients;

39. Attached hereto as Exhibit 37 is a true and correct copy of an article, “Andrew Yang,

   Eric Adams Neck and Neck in New Mayoral Poll,” published by N.Y. Post on 5/19/21

   https://nypost.com/2021/05/19/andrew-yang-eric-adams-neck-and-neck-in-new-mayoral-

   poll/;

40. Attached hereto as Exhibit 38 is a true and correct copy of an interview, “Evelyn

   Yang Reveals she was Sexually Assaulted while pregnant,” published by CNN on

   01/16/20, https://www.youtube.com/watch?v=wMbIQgCRtjw;

41. Attached hereto as Exhibit 39 is a true and correct copy of an article “Upper West

   Side gynecologist who admitted to sexually assaulting pregnant patients, loses license,

   dodges jail time,” published by New York Daily News on 02/24/16,

   https://www.nydailynews.com/new-york/manhattan/nyc-gynecologist-assaulted-patients-

   loses-license-article-1.2541075;

42. Attached hereto as Exhibit 40 is a true and correct copy of a news clip, “Evelyn and

   Andrew Yang speak about Surge in Anti-Asian Violence,” published by ABC News on

   03/20/21, https://abcnews.go.com/2020/video/evelyn-andrew-yang-speak-surge-anti-

   asian-violence-76570513;

43. Attached hereto as Exhibit 41 is a true and correct copy of an article, “Doctor’s
    Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 8 of 13




   controversial plea deal in sex abuse case came after suppressed evidence was found,”

   published by CBS News on 09/18/20, https://www.cbsnews.com/news/robert-hadden-

   sex-abuse-case-da-suppressed-evidence-attorney-says/;

44. Attached hereto as Exhibit 42 is a true and correct copy of an article, “Pervert

   gynecologist got no jail deal after Manhattan DA withheld evidence,” published by NY

   Post on 09/17/20 https://nypost.com/2020/09/17/pervert-gynecologist-got-no-jail-deal-

   after-da-withheld-evidence/;

45. Attached hereto as Exhibit 43 is a true and correct copy of an article, “More than 200

   Accusers of Ex-Columbia University Gynecologist who Sexually Abused Patients Urge

   NY Lawmakers to give them Day in Court,” published by NY Daily News on 05/26/21,

   https://www.nydailynews.com/new-york/manhattan/ny-exclu-200-robert-hadden-

   accusers-letter-ny-legislators-adult-survivors-act-20210526-

   qxdu7xegxjg3jah52u6yigrtpa-story.html;

46. Attached hereto as Exhibit 44 is a true and correct copy of a tweet by Anthony T.

   DiPietro Esq (@atdipietro) published on 06/11/21,

   https://twitter.com/atdipietro/status/1403426398732271619 (last visited July 20, 2021);

47. Attached hereto as Exhibit 45 is a true and correct copy of an article, “ New City Council

   bill would give victims of gender-based violence chance to sue,” published by NY Daily

   News on 7/29/20, https://www.nydailynews.com/new-york/ny-city-council-gender-

   based-violence-bill-20210729-oqmljk73ivbb3omar2eus4dqfu-story.html;

48. Attached hereto as Exhibit 46 is a true and correct copy of a tweet, published by

   Alvin Bragg (@AlvinBraggNYC), on 07/17/19,

   https://twitter.com/AlvinBraggNYC/status/1151477413748072449;
    Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 9 of 13




49. Attached hereto as Exhibit 47 is a true and correct copy of a webpage,

   published by Dan Quart, https://danquart.com/action/sex-crimes, last accessed July 18,

   2021;

50. Attached hereto as Exhibit 48 is a true and correct copy of a website page, “Janos

   Marton calls for Resignation of Manhattan District Attorney Cy Vance,” published by

   Janos Marton, on 01/21/20, https://janosforda.medium.com/janos-marton-calls-for-

   resignation-of-manhattan-district-attorney-cy-vance-7210bf3e4db2;

51. Attached hereto as Exhibit 49 is a true and correct copy of the press release, “DA

   Candidate Florence Releases 2021 State Legislative Priorities,” published by Diana

   Florence, on 01/06/20, https://dianaforda.com/news/da-candidate-florence-releases-2021-

   state-legislative-priorities/;

52. Attached hereto as Exhibit 50 is a true and correct copy of the website page, “A

   Modern Approach to Sex Crimes Prosecution,” published by Mimi Rocah,

   https://www.mimirocahforda.com/a-modern-approach-to-sex-crimes-prosecution;

53. Attached hereto as Exhibit 51 is a true and correct copy of an article, “Sexual Assault

   Survivor Launches Campaign help Unseat Vance, Seek more DA Transparency,”

   published by Politico, on 10/23/19, https://www.politico.com/states/new-

   york/albany/story/2019/10/22/sexual-assault-survivor-launches-campaign-to-help-unseat-

   vance-seek-more-da-transparency-1225894;

54. Attached hereto as Exhibit 52 is a true and correct copy of an article, “A story

   unearthed during the #MeToo movement could change New York law to make victims’

   lives easier,” published by ThinkProgress on 12/19/18,
   Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 10 of 13




   https://archive.thinkprogress.org/robert-hadden-new-york-metoo-birth-certificate-sexual-

   assault-52c95c99a543/;

55. Attached hereto as Exhibit 53 is a true and correct copy of an article “Step up for sex

   abuse victims, N.Y.,” published by NY Daily News, on 05/05/20,

   https://www.nydailynews.com/opinion/ny-oped-step-up-for-sex-abuse-victims-ny-

   20200505-zu4qvc46ynhfng4pxtq3tmctti-story.html;

56. Attached hereto as Exhibit 54 is a true and correct copy of an article, “17 women sue

   Columbia University, its hospital, claim “massive coverup” of doctor’s sex abuse,”

   published by CBS News on 12/05/18, https://www.cbsnews.com/news/columbia-

   university-hospital-doctor-robert-hadden-sexual-abuse-lawsuit/;

57. Attached hereto as Exhibit 55 is a true and correct copy of an article, “175 women

   alleged sexual abuse against a Columbia gynecologist. Five years after his conviction,

   they’re still fighting to be heard,” published by Columbia Spectator on 03/26/21;

58. Attached hereto as Exhibit 56 is a true and correct copy of an article, “N.Y.C.

   Gynecologist Faces Federal Charges Over 6 Sex Abuse Accusations,” published by N.Y.

   Times, on 09/09/20, https://www.nytimes.com/2020/09/09/nyregion/robert-hadden-

   gynecologist-indicted.html;

59. Attached hereto as Exhibit 57 is a true and correct copy of a tweet published by US

   Attorney SDNY (@SDNYnews), on 09/09/20,

   https://twitter.com/SDNYnews/status/1303747911432499203;

60. Attached hereto as Exhibit 58 is a true and correct copy of an article, “Ex

   Gynecologist Accused of Sexually Abusing Dozens of Female Patients faces New

   Challenges,” published by CBS News on 07/19/21,
   Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 11 of 13




   https://www.cbsnews.com/news/robert-hadden-gynecologist-sexual-abuse-new-charge-

   child-porn/;

61. Attached hereto as Exhibit 59 is a true and correct copy of a tweet published by

   @MHoechstetter on 07/21/21,

   https://twitter.com/LindaBRosenthal/status/1417939141879345154;

62. Attached hereto as Exhibit 60 is a true and correct copy of an article, “NYC

   Gynecologist Robert Hadden facing federal sex abuse charges,” published by Politico on

   09/09/20, https://www.politico.com/states/new-york/albany/story/2020/09/09/nyc-

   gynecologist-robert-hadden-facing-federal-sex-abuse-charges-9424107;

63. Attached hereto as Exhibit 61 is a true and correct copy of an article, “Sex-abuse

   survivors, activists decry,” published by Hudson Valley360, on 06/14/21,

   https://www.hudsonvalley360.com/news/nystate/sex-abuse-survivors-activists-decry-

   inaction/article_e33e93c7-82ae-525e-8084-ec0ccc44b7de.html;

64. Attached hereto as Exhibit 62 is a true and correct copy of an article, “Charge that

   Maxwell ‘Groomed’ Girls for Epstein Is Central to Case,” published by N.Y. Times on

   12/28/20, https://www.nytimes.com/2020/09/17/nyregion/ghislaine-maxwell-

   grooming.html;

65. Attached hereto as Exhibit 63 is a true and correct copy of an article, “Columbia

   University Under Investigation for Mr. Robert Hadden Accusations,” published by Top

   Class Actions, on 11/30/20, https://topclassactions.com/lawsuit-settlements/sexual-

   assault-abuse/dr-robert-hadden-gynecologist-abuse/;

66. Attached hereto as Exhibit 64 is a true and correct copy of the webpage, “Child
   Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 12 of 13




   Victims Act – Sue Dr. Robert Hadden,” published by Wittenstein,

   https://www.wittenstein.com/child-victims-act-sue-dr-robert-hadden/;

67. Attached hereto as Exhibit 65 is a true and correct copy of the press release, “Former

   Obstetrician/Gynecologist Robert Hadden Charged in Manhattan Federal Court with

   Sexually Abusing Patients,” published by United States Attorney’s Office SDNY on

   09/09/20, https://www.justice.gov/usao-sdny/pr/former-obstetriciangynecologist-robert-

   hadden-charged-manhattan-federal-court-sexually;

68. Attached hereto as Exhibit 66 is a true and correct copy of a Letter from AUSA Jane

   Kim et al. to Deirdre D. von Dornum, dated 05/07/21 [filed under seal];

69. Attached hereto as Exhibit 67 is a true and correct copy of a Letter from AUSA Jane

   Kim et al. to Deirdre D. von Dornum, dated 07/21/21 [redacted copy filed on ECF];

70. Attached hereto as Exhibit 68 is a true and correct copy of a Letter from Isabelle

   Kirshner to Hon. Ronald Zweibel, dated 03/27/15 (SDNY_RH_00000347, at

   SDNY_RH_00000357);

71. Attached hereto as Exhibit 69 is a true and correct copy of a Letter from AUSA

   Jane Kim et al. to Deirdre. D. von Dornum, dated 05/20/21 [redacted copy filed on ECF];

72. Attached hereto as Exhibit 70 is a true and correct copy of an Email from Jennifer

   Gaffney to Isabelle Kirshner & Wayne Gosnell, dated 2/11/16, published at ECF No. 19;

73. Attached hereto as Exhibit 71 is a true and correct copy of a Letter from Helen V.

   Cantwell to Jessica Lonergan et al. dated 06/03/21 (SDNY_RH_00058599, at

   SDNY_RH_00058599-00058600) [filed under seal];

74. Attached hereto as Exhibit 72 is a true and correct copy of the Government Discovery

   Letter dated 07/21/21 [redacted copy filed on ECF];
      Case 1:20-cr-00468-RMB Document 119 Filed 08/02/21 Page 13 of 13




   75. Attached hereto as Exhibit 73 is a true and correct copy of the Declaration of Isabelle

      Kirshner.


Dated: August 2, 2021                               _______________________________
       Brooklyn, NY                                  Deirdre D. von Dornum
